DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “timestamp evaluator” in claims 11, 14, 18.
The claim uses the term “timestamp evaluator” which is a generic place holder. The generic placeholder is modified by the functional language: determine whether each timestamp value of a plurality of timestamp values equals a value stored in one of the plurality of registers. The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function because the claim language lacks such recitations.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The following is the interpretation:
timestamp evaluator: interpreted to be controller 101 as shown in Fig. 1 and described in ¶22 of the as-filed Specification, programmed to determine whether each timestamp value of a plurality of timestamp values equals a value stored in one of the plurality of registers, as further shown in Fig 2 steps 206 and 215 and described in ¶29-34 of the as-filed Specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20190277952A1 (Beuschel).
1. Beuschel discloses A method to determine a traveling time for a light pulse between a light pulse source and a pixel of a light sensor array (Fig. 2: SPAD array 22, 23; ¶40), the method comprising:
generating a plurality of timestamp values for a plurality of light pulses traveling between the light pulse source and the pixel (¶37 “A time of flight method is used for this”), each timestamp value comprising a time of flight for a corresponding light pulse to travel between the light pulse source and the pixel (¶41-44 “time to digital converter TDC carries out the distance determination via the time-correlated photon counting in a histogram”); and
determining the traveling time of a light pulse between the light pulse source and the pixel to be a most frequent time stamp value in the plurality of timestamp values (¶9, 12-13 “By making numerous measurements in each period in which a light pulse or a packet of light pulses is emitted, the most frequent time can then be determined with a maximum search, which is then used as the time of flight”).
2. Beuschel discloses The method of claim 1, wherein the plurality of timestamp values comprises a frame of timestamp values (Fig. 6: bin number for pulse measurement, ¶9, 47: it is noted that the frame can be interpreted to be the bin number in the histogram. Also as the times are collected, the information about the time frame or related identification also is necessarily needs to be collected to create the histogram.).
3. Beuschel discloses The method of claim 1, wherein the plurality of timestamp values comprises a stream of timestamp value data (Fig. 6; ¶9-12, 44: it is noted that the histogram of time measurements or time collections necessarily includes a stream of time values).
4. Beuschel discloses The method of claim 1, wherein the timestamp values comprise unquantized values (¶9-13, 21-24 note the collection of times and the conversion using time to digital converter and the counting using the counter).
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-21 are allowed.
The following is the reason for indication of allowable subject matter.
The closest prior art does not teach initializing a value for each element in a set of elements to be equal to zero, the set of elements comprising a predetermined number of elements, initializing a value of a counter associated with each element in the set of elements, processing the plurality of timestamp values by determining whether each timestamp value equals the value of an element in the set of elements, if the value of an element in the set of elements equals zero, replacing the value of the element with the timestamp value and incrementing the value of the counter associated with the element that was replaced, if the timestamp value equals the value of an element in the set of elements, incrementing the value of the counter associated with the element having the value that equals the timestamp value, if the timestamp value does not equal the value of an element in the set of elements, decrementing the value of all of the counters associated with the elements in the set of elements, after all timestamp values in the plurality of timestamp values have been processed, initializing the value of each counter corresponding to the elements in the set of elements, determining whether each timestamp value in the plurality of timestamp values equals the value of an element of the set of elements, if the timestamp value equals the value of an element in the set of elements, incrementing the value of the counter associated with the element having the value that equals the timestamp value, and determining the element in the set of elements associated with the counter value that is a greatest to be the timestamp value representing the traveling time for a light pulse between the light pulse source and the pixel.
The closest prior art does not teach further adding at least one pair of neighboring values to the plurality of timestamp values for each timestamp value of the plurality of timestamp values, each respective pair of neighboring values bracketing a corresponding timestamp value by a predetermined number of integer units of resolution of the timestamp values in combination with the other claimed subject matter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645     

/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645